DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 1 recites the uniquely distinct features for: “...comparing a relative timestamp of a current image uploaded by an image sensor with a recording timestamp of a current recording frame; determining an image to be recorded corresponding to the current recording frame according to a comparison result; and performing video recording according to the image to be recorded.” Independent claim 14 recites the uniquely distinct features for: “...wherein the video recording program is executed by the processor to implement the steps of the video recording method as recited claim 1
comparing a relative timestamp of a current image uploaded by an image sensor with a recording timestamp of a current recording frame; determining an image to be recorded corresponding to the current recording frame according to a comparison result; and performing video recording according to the image to be recorded.” Independent claim 15 recites the uniquely distinct features for: “...the video recording program is executed by a processor to implement the steps of the video recording method as recited claim 1 comparing a relative timestamp of a current image uploaded by an image sensor with a recording timestamp of a current recording frame; determining an image to be recorded corresponding to the current recording frame according to a comparison result; and performing video recording according to the image to be recorded.” The closest prior art in Liu et al. (US 2014/0104493 A1) teaches a device 202 for proactively dropping video frames. The device 202 includes, as will be described herein, at least the following components coupled with a computer: a video frame capture timestamp recorder 215; a video frame capture timestamp associator 220; a video frame capture timestamp comparor 235; and a video frame manipulator 245 including a video frame dropper 250. In various embodiments, the device 202 optionally includes, as will be described herein, any of the following components coupled with the computer: a video frame sender 255; a video frame target timestamp updater 265; and a video frame capture timestamp estimator 270. The video frame capture timestamp recorder 215 records a video frame capture timestamp 210 for a video frame 205 that is captured at a first device 200. In various embodiments, the first device 200 is a device that is capable of communicating video to another device (a second device 260). The video frame capture timestamp associator 220 associates the video frame capture timestamp 210 to the video frame 205 that is captured. The video frame capture timestamp comparor 235 compares the video frame capture timestamp 210 with a video frame capture target timestamp 240 for the video frame 205. The video frame capture target timestamp 240 indicates the time at which it is desired that the video frame 210 be captured. The video frame target timestamp updater 265 updates a subsequent video frame target timestamp associated with a subsequently captured video frame. Thus, every video frame that is captured after the video frame 205 is considered to be a subsequently captured video frame. Every subsequently captured video frame receives a video frame capture timestamp, and is associated with a video frame target timestamp. Every time a new video frame is captured, this video frame capture target timestamp is changed to reflect a new target time at which it is desired that the new video frame have been captured, KAJIWARA (US 2020/0099854 A1) teaches a spherical image capturing apparatus 1 illustrated in FIG. 1 includes two fisheye lenses 11 and 12 having a wide angle of view of for example, 180 degrees or more and two imaging elements 21 and 22 provided at respective positions at which hemispherical images input from the fisheye lenses 11 and 12 are formed. The two imaging elements 21 and 22 are, for example, complementary metal-oxide semiconductor (CMOS) image sensors. FIG. 4 is a flowchart illustrating an example process flow (image recording method) at the time of image capturing by the spherical image capturing apparatus 1. When an image capturing person performs an operation of, for example, turning on the image capture switch 13 of the main body of the spherical image capturing, apparatus 1 to give an image capture start instruction, the CPU 110 executes an image capture program stored in the RUM 112 and starts a process as described below. First, when the instruction unit 210 instructs the image capturing unit 116 to capture images, image capturing for one frame is performed with the two imaging elements 21 and 22, and a frame image for one frame obtained by combining the two images is put into the RAM 113 from the image capturing unit 116 (step S1). Further, the recording determination unit 250 compares the image capture time of the processing target frame image with the image capture time of the reference frame image, and in a case where the image capture interval is shorter than a set shortest image capture interval, determines that the processing target frame image is not to be recorded. As the predetermined value of the survival ratio and that of the emergence ratio and the set value of the shortest image capture interval, values stored in the storage unit 118 are used. In a case where the recording determination unit 250 determines that the processing target frame image is to be recorded (Yes in step S5), the recording determination unit 250 instructs the image input unit 220 to replace the reference frame image with the processing target frame image (step S6). Thereafter, the recording determination unit 250 instructs the recording processing unit 260 to save the processing target frame image in the flash memory of the storage unit 118 (step S7), in step S6, immediately after the start of image capturing, no reference frame image is set, and therefore, the image input unit 220 sets the processing target frame image as the reference frame image, however, either singular or in combination, fails to anticipate or render the above underlined limitations obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
4/20/2022
/JOSE M. MESA/
Examiner
Art Unit 2484


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484